Exhibit 10.1

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT, dated as of July 6, 2017
(this “Amendment”), is entered into among HSFR, INC., a Delaware corporation, as
seller (the “Seller”), THE PURCHASERS LISTED ON THE SIGNATURE PAGES HERETO (the
“Purchasers”), THE PURCHASER AGENTS LISTED ON THE SIGNATURE PAGES HERETO (the
“Purchaser Agents”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
agent (in such capacity, together with its successors and assigns in such
capacity, the “Agent”) for each Purchaser Group, and, solely with respect to
Section 10, HENRY SCHEIN, INC. (“HS”), a Delaware corporation, as performance
guarantor (the “Performance Guarantor”).

BACKGROUND

The Seller, HS, as initial Servicer, Purchasers, Purchaser Agents and Agent are
parties to a Receivables Purchase Agreement, dated as of April 17, 2013 (as
amended by that certain Omnibus Amendment No. 1, dated as of July 22, 2013, that
certain Omnibus Amendment No. 2, dated as of April 21, 2014, that certain
Amendment No. 1 to Receivables Purchase Agreement, dated as of September 22,
2014, that certain Amendment No. 2 to Receivables Purchase Agreement, dated as
of April 14, 2015, and that certain Amendment No. 3 to Receivables Purchase
Agreement, dated as of June 1, 2016, and as further amended, restated, modified
or supplemented through the date hereof, the “Receivables Purchase Agreement”).
The parties are entering into this Amendment to amend or otherwise modify the
Receivables Purchase Agreement.

AGREEMENT

1.                     Definitions. Capitalized terms are used in this Amendment
as defined in Exhibit I to the Receivables Purchase Agreement.

2.                     Amendments. Each of the parties hereto (other than the
Performance Guarantor) agrees that the Receivables Purchase Agreement is hereby
amended as follows:

(a)        Section 1.1(a) of the Receivables Purchase Agreement is hereby
amended by replacing the text “or (iii) the aggregate of the Receivable
Interests would exceed 100%.” where it appears therein with the text “(iii) the
aggregate of the Receivable Interests would exceed 100% or (iv) the Aggregate
Invested Amount would exceed the Purchase Limit.” in its place.

(b)        Section 1.1(b) of the Receivables Purchase Agreement is hereby
amended by (i) replacing the text “Purchase Limit Decrease Notice” where it
appears therein with the text “Maximum Purchase Limit Decrease Notice” in its
place, and (ii) replacing the text “Purchase Limit” in each instance it appears
therein with the text “Maximum Purchase Limit” in its place.

(c)        Clause “fifth” of Section 2.2(b) of the Receivables Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

“fifth, the balance, if any, to Seller or otherwise in accordance with Seller’s
instructions, provided that, after giving effect to any payment pursuant to this
clause fifth,



--------------------------------------------------------------------------------

(i) the aggregate of the Receivable Interests would be less than 100% and
(ii) the Aggregate Invested Amount would be less than the Purchase Limit.”.

(d)        Section 5.3(l) of the Receivables Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“(l)     Litigation. No injunction, decree or other decision has been issued or
made by any Official Body that would, individually or in the aggregate, have a
material adverse effect on a significant portion of its business operations or
any portion of its business operations affecting the Receivables, and, to the
knowledge of the Servicer, no threat by any Person has been made to attempt to
obtain any such decision (i) as to which there is a reasonable likelihood of an
adverse determination and (ii) that, if adversely determined, would,
individually or in the aggregate, have a material adverse effect on a
significant portion of its business operations or any portion of its business
operations affecting the Receivables. No litigation, investigation or proceeding
exists or, to the knowledge of the Servicer, is threatened in writing asserting
the invalidity of this Agreement, seeking to prevent the consummation of the
transactions contemplated by this Agreement, or seeking any determination or
ruling that could reasonably be expected to materially and adversely affect
(A) the performance of the Servicer of its obligations under this Agreement, or
(B) the validity or enforceability of this Agreement or any material amount of
such Receivables.”.

(e)        Exhibit I to the Receivables Purchase Agreement is hereby amended as
follows:

(i)        the following definitions are hereby incorporated in the appropriate
alphabetical sequence:

““Maximum Purchase Limit” means $350,000,000, as such amount may be reduced
pursuant to Section 1.1(b) or increased pursuant to Section 1.1(c).

“Specified Cut-Off Date” means the last day of a Specified Calculation Period.

“Specified Calculation Period” means each accounting month specified in Part 2
of Exhibit XIV.

“Specified Settlement Date” means the 3rd Business Day after each Specified
Settlement Reporting Date.

“Specified Settlement Reporting Date” means the 21st day immediately following
the most recent Specified Cut-Off Date (or if such day is not a Business Day,
the next succeeding Business Day thereafter).”;

 (ii)       the definition of “Calculation Period” is hereby amended by
replacing the text “on Exhibit XIV” where it appears therein with “in Part 1 of
Exhibit XIV” in its place.

 

2



--------------------------------------------------------------------------------

(iii)        the definition of “Commitment” is hereby amended by replacing the
text “Purchase Limit” where it appears therein with the text “Maximum Purchase
Limit” in its place;

(iv)       the definition of “Purchase Limit” is hereby amended and restated in
its entirety to read as follows:

““Purchase Limit” means:

(i) for each Specified Calculation Period, solely to the extent Agent has not
notified Seller prior to the Specified Settlement Reporting Date immediately
succeeding such Specified Calculation Period that the Purchase Limit for such
period shall be the Maximum Purchase Limit, the lesser of (x) the product of
(A) 65.0% and (B) the aggregate Outstanding Balance of all Receivables as of the
Specified Cut-Off Date immediately preceding such Specified Settlement Reporting
Date and (y) the Maximum Purchase Limit; and

(ii) at all other times, the Maximum Purchase Limit.

References to the unused portion of the Purchase Limit shall mean, at any time,
the Purchase Limit minus the then outstanding Aggregate Invested Amount.”;

(v)        the definition of “Purchase Limit Decrease Notice” is hereby amended
and restated in its entirety to read as follows:

““Maximum Purchase Limit Decrease Notice” has the meaning set forth in Section
1.1(b).”;

(vi)        the definition of “Scheduled Facility Termination Date” is hereby
amended by replacing the date “April 29, 2019” where it appears therein with the
date “April 29, 2020” in its place;

(vii)       the definition of “Settlement Date” is hereby amended and restated
in its entirety to read as follows:

““Settlement Date” means (i) each Specified Settlement Date, (ii) the 2nd
Business Day after each Settlement Reporting Date that is not a Specified
Settlement Reporting Date and (iii) the Facility Termination Date.”; and

(viii)      the definition of “Settlement Reporting Date” is hereby amended and
restated in its entirety to read as follows:

““Settlement Reporting Date” means the 21st day immediately following the most
recent Cut-Off Date (or if any such day is not a Business Day, the next
succeeding Business Day thereafter), including each Specified Settlement
Reporting Date, or such other days of any month as may be required, or as Agent
or any Purchaser Agent may request, in connection with Section 8.5.”.

 

3



--------------------------------------------------------------------------------

(f)         Section 1(e) of Exhibit II to the Receivables Purchase Agreement is
hereby amended by replacing the text “and (iii) the aggregate of the Receivable
Interests shall not exceed 100%” where it appears therein with the text “(iii)
the aggregate of the Receivable Interests shall not exceed 100% and (iv) the
Aggregate Invested Amount shall not exceed the Purchase Limit.

(g)         Exhibit XIII to the Receivables Purchase Agreement is hereby amended
and restated in its entirety in the form of Schedule 1 attached hereto.

(h)         Exhibit XIV to the Receivables Purchase Agreement is hereby amended
and restated in its entirety in the form of Schedule 2 attached hereto.

3.       Representations and Warranties. The Seller hereby certifies, represents
and warrants to the Agent, each Purchaser Agent and each Purchaser that on and
as of the date hereof:

(a)         each of its representations and warranties contained in Article V of
the Receivables Purchase Agreement is true and correct, in all material
respects, on and as of the date hereof; and

(b)         no Termination Event or Unmatured Termination Event exists.

4.          Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Effective Date”) when each Purchaser Agent shall have
received:

(a)         counterparts of this Amendment duly executed by the other parties
hereto;

(b)         a copy of the resolutions of the Board of Directors of each Seller
Party and Performance Guarantor certified by its Secretary authorizing such
Person’s execution, delivery and performance of this Amendment and the
performance of its obligations under the Receivables Purchase Agreement (as
amended by this Amendment); and

(c)         counterparts of that certain Second Amended and Restated Fee Letter,
dated as of the date hereof, duly executed by the parties thereto.

5.          Ratification. This Amendment constitutes an amendment to the
Receivables Purchase Agreement. After the execution and delivery of this
Amendment, all references to the Receivables Purchase Agreement in any document
shall be deemed to refer to the Receivables Purchase Agreement as amended by
this Amendment, unless the context otherwise requires. Except as amended above,
the Receivables Purchase Agreement is hereby ratified in all respects. Except as
set forth above, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment or waiver of any right, power or remedy of the
parties hereto under the Receivables Purchase Agreement, nor constitute an
amendment or waiver of any provision of the Receivables Purchase Agreement. This
Amendment shall not constitute a course of dealing among the parties hereto at
variance with the Receivables Purchase Agreement such as to require further
notice by any of the Agent, the Purchaser Agents or the Purchasers to require
strict

 

4



--------------------------------------------------------------------------------

compliance with the terms of the Receivables Purchase Agreement in the future,
as amended by this Amendment, except as expressly set forth herein. The Seller
hereby acknowledges and expressly agrees that each of the Agent, the Purchaser
Agents and the Purchasers reserves the right to, and does in fact, require
strict compliance with all terms and provisions of the Receivables Purchase
Agreement, as amended herein.

6.          Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Counterparts of this
Amendment may be delivered by facsimile transmission or other electronic
transmission, and such counterparts shall be as effective as if original
counterparts had been physically delivered, and thereafter shall be binding on
the parties hereto and their respective successors and assigns.

7.          Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to the
principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).

8.          Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any other Transaction
Document or any provision hereof or thereof.

9.          Transaction Document. This Amendment shall constitute a Transaction
Document under the Receivables Purchase Agreement.

10.        Ratification of Performance Undertaking. After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

HSFR INC.,

as Seller

By:  

/s/ Michael Amodio

  Name: Michael Amodio   Title:   Treasurer

 

XIII-1



--------------------------------------------------------------------------------

Solely with respect to Section 10:

HENRY SCHEIN, INC.,

as Performance Guarantor

By:  

/s/ Michael Amodio

  Name: Michael Amodio   Title:   Treasurer



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Purchaser Agent for
Victory Receivables Corporation By:  

/s/ Luna Mills

  Name: Luna Mills   Title:   Managing Director



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION,

as an Uncommitted Purchaser

By:  

/s/ David V. DeAngelis

  Name: David V. DeAngelis   Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Related Committed
Purchaser for Victory Receivables Corporation By:  

/s/ Luna Mills

  Name: Luna Mills   Title:   Managing Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Agent

By:  

/s/ Luna Mills

  Name: Luna Mills   Title:   Managing Director



--------------------------------------------------------------------------------

Schedule 1

EXHIBIT XIII

FORM OF MAXIMUM PURCHASE LIMIT DECREASE NOTICE

                    ,             

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent

1251 Avenue of the Americas, 12th Floor

New York, New York 10020-1104

Attention:   Securitization Department Telephone:       (212) 782-6957
Facsimile:   (212) 782-6448

[Address to each Purchaser Agent] – [PURCHASER AGENTS TO PROVIDE]

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
April 17, 2013 (as heretofore amended or supplemented, the “Receivables Purchase
Agreement”), among HSFR, Inc., as Seller, Henry Schein, Inc., as Servicer, the
various purchaser groups from time to time party thereto, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent. Capitalized terms used in
this Maximum Purchase Limit Decrease Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.

This letter constitutes a Maximum Purchase Limit Decrease Notice pursuant to
Section 1.1(b) of the Receivables Purchase Agreement. The Seller desires to
decrease the Maximum Purchase Limit and respective Commitments of each Purchaser
Group on             ,             1 to the following amounts:

(a)        Maximum Purchase Limit: $                        

(b)        Ratable Share of Each Purchaser Group:

        The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch:
$                        

 

 

1 

Notice must be given at least ten Business Days prior to the requested decrease,
and must be in a minimum amount of $100,000,000.



--------------------------------------------------------------------------------

Seller hereby represents and warrants as of the date hereof, and as of the date
of this decrease, as follows:

(i)        the representations and warranties contained in Section V of the
Receivables Purchase Agreement are correct in all material respects on and as of
such dates as though made on and as of such dates and shall be deemed to have
been made on such dates; and

(ii)        no event has occurred and is continuing, or would result from the
decrease proposed hereby, that constitutes a Termination Event or an Unmatured
Termination Event.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Maximum Purchase Limit
Decrease Notice to be executed by its duly authorized officer as of the date
first above written.

 

HSFR, Inc.

By:    

Name:    

Title:    

 



--------------------------------------------------------------------------------

Schedule 2

EXHIBIT XIV

CALCULATION PERIODS

Part 1 – Calculation Periods

 

2017                      

# of

  Weeks  

 

  Month  

End

 

# of business

days

 

# of Weeks

in quarter

January   5   2/4   24     February   4   3/4   20     March   4   4/1   20   13
April   4   4/29   20     May   5   6/3   24     June   4   7/1   20   13 July  
5   8/5   24     August   4   9/2   20     September      4   9/30   19   13
October   5   11/4   25     November   4   12/2   18     December   4   12/30  
19   13     52       253   52

 

2018                      

# of

  Weeks  

 

  Month  

End

 

# of business

days

 

# of Weeks

in quarter

January   5   2/3   24     February   4   3/3   20     March   4   3/31   20  
13 April   4   4/28   20     May   5   6/2   24     June   4   6/30   20   13
July   5   8/4   24     August   4   9/1   20     September      4   9/29   19  
13 October   5   11/3   25     November   4   12/1   18     December   4   12/29
  19   13     52       253   52



--------------------------------------------------------------------------------

2019                      

# of

  Weeks  

 

  Month  

End

 

# of business

days

 

# of Weeks

in quarter

January   5   2/2   24     February   4   3/2   20     March   4   3/30   20  
13 April   4   4/27   20     May   5   6/1   24     June   4   6/29   20   13
July   5   8/3   24     August   4   8/31   20     September      4   9/28   19
  13 October   5   11/2   25     November   4   11/30   18     December   4  
12/28   19   13     52       253   52

 

2020                      

# of

  Weeks  

 

  Month  

End

 

# of business

days

 

# of Weeks

in quarter

January   5   2/1   24     February   4   2/29   20     March   4   3/28   20  
13 April   4   4/25   20     May   5   5/30   24     June   4   6/27   20   13
July   5   8/1   24     August   4   8/29   20     September      4   9/26   19
  13 October   5   10/31   25     November   4   11/28   18     December   4  
12/26   19   13     52       253   52



--------------------------------------------------------------------------------

Part 2 – Specified Calculation Periods

 

2017    

# of

  Weeks  

 

  Month  

End

 

# of business

days

May   5   6/3   24 August   4   9/2   20 November      4   12/2   18

 

2018    

# of

  Weeks  

 

  Month  

End

 

# of business

days

February   4   3/3   20 May   5   6/2   24 August   4   9/1   20 November      4
  12/1   18

 

2019    

# of

  Weeks  

 

  Month  

End

 

# of business

days

February   4   3/2   20 May   5   6/1   24 August   4   8/31   20 November     
4   11/30   18

 

2020    

# of

  Weeks  

 

  Month  

End

 

# of business

days

February   4   2/29   20 May   5   5/30   24 August   4   8/29   20 November   
  4   11/28   18